NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1988-18T4

JAMES DELORENZO,

         Plaintiff-Appellant,

v.

NEW JERSEY STATE POLICE,
COLONEL RICK FUENTES,
individually and in his capacity
as Superintendent of the New
Jersey State Police, and WILLIAM
ROBB, individually and in his
capacity as an employee with
the New Jersey State Police,

     Defendants-Respondents.
_____________________________

                   Submitted April 28, 2020 – Decided August 20, 2020

                   Before Judges Accurso and Gilson.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Mercer County, Docket No. L-3190-10.

                   Schiller Pittenger & Galvin, PC, attorneys for
                   appellant (Robert B. Woodruff, of counsel and on the
                   brief; Jay Bentley Bohn, on the brief).
            Gurbir S. Grewal, Attorney General, attorney for
            respondents (Sookie Bae, Assistant Attorney General,
            of counsel; Matthew J. Lynch, Deputy Attorney
            General, on the brief).

PER CURIAM

      Plaintiff James DeLorenzo retired from his job as a state trooper in 2011

at the mandatory retirement age of fifty-five while under suspension for

working full-time as an investigator for GEICO. In this action filed under the

Conscientious Employee Protection Act (CEPA), N.J.S.A. 34:19-1 to -14,

plaintiff claimed that his refusal to buckle to pressure to ease up on an internal

affairs investigation in 2004, and his oral internal complaint in 2006 about the

poor performance of the waste unit he was then effectively leading, which he

reduced to writing two years later, spurred several retaliatory internal

investigations of him, including one for sexual harassment of a subordinate,

another for culpable inefficiency, and a third for being habitually late for work,

which precluded his promotion to lieutenant and resulted in his referral to the

Division of Criminal Justice for criminal prosecution in connection with his

outside employment. Plaintiff also claimed the retaliation continued after he

retired when the State Police denied him certain licenses, including a gun carry

permit.



                                                                           A-1988-18T4
                                        2
      Judge Marbrey granted the State's motion for summary judgment,

finding "the relationship between the alleged whistleblowing activity and the

alleged adverse employment action is far too attenuated," to establish a causal

link between the two. The judge also found that plaintiff's failure to find law

enforcement-related employment following his retirement from the State

Police "appears to be more closely related to the criminal charges that were

brought against him for his misconduct in his position in 2011, 1 and for his

having been employed with GEICO and the State Police simultaneously, while

giving no notice to either." The judge also found that plaintiff failed to present

any proof that the individuals who retaliated against him had any knowledge of

his earlier alleged whistle-blowing activities and presented no proof beyond

the opinions of certain friends and colleagues that the events were related.

      Judge Marbrey further found plaintiff failed to establish the alleged

retaliatory acts constituted a pattern or series of acts that, viewed cumulatively,


1
  Plaintiff was indicted by a State grand jury and tried twice on counts of
second-degree official misconduct, second-degree pattern of official
misconduct, second-degree computer theft, third-degree theft by deception and
third-degree tampering with public records. The first trial ended in a mistrial
on all counts. Plaintiff was acquitted of two charges in the second trial, and
the jury hung on the remaining counts. The State subsequently dismissed the
remaining charges, and plaintiff was afforded full back pay for the period of
his suspension and permitted to retire with his full pension. He was fired from
his job at GEICO the same month he was suspended by the State Police.
                                                                          A-1988-18T4
                                        3
could be considered a continuous violation, thereby making plaintiff's

complaint timely under Shepherd v. Hunterdon Developmental Ctr., 174 N.J.
1, 21 (2002). The judge noted that four of the several acts plaintiff claimed

were done in retaliation for his complaints were discrete acts, being three

transfers to different assignments within the State Police and the failure to

promote him to lieutenant, and the remainder "do not meet the test for a

continuing violation, as they do not demonstrate any pattern when viewed

cumulatively." The judge further found plaintiff failed to show that

investigations of him in 2008 for inefficient supervision and habitual lateness

and the 2009 investigation of his simultaneous employment by GEICO had

anything whatsoever to do with his prior reports or were retaliatory in nature.

Finally, the judge found the decision to prosecute plaintiff, was one made by

the prosecuting authority, not the complaining entity, and thus could not

support a CEPA allegation against the State Police for referring the matter to

Criminal Justice.

      Plaintiff appeals, contending the trial court erred in finding the absence

of a causal link between his whistleblowing activities and defendant's

retaliatory conduct, and that the retaliatory conduct to which plaintiff was

subject was not continuous in nature. We disagree.


                                                                          A-1988-18T4
                                        4
      We review summary judgment using the same standard that governs the

trial court. Chiofalo v. State, 238 N.J. 527, 539 (2019). As the parties agreed

on the material facts for purposes of the motion, our task is limited to

determining whether the trial court's ruling on the law was correct. Prudential

Prop. & Cas. Ins. v. Boylan, 307 N.J. Super. 162, 167 (App. Div. 1998).

      Plaintiff worked for the State Police for nearly thirty years. He was

suspended in 2009 and retired in 2011. He identified two instances of

whistleblowing conduct. The first occurred in 2005, when he was working in

internal affairs, assigned to investigate a trooper's alleged misuse of a state-

issued gas credit card. His supervisor told him the Colonel's office did not

want the public knowing about an investigation finding a trooper "stealing gas"

and directed him to take that information out of his report. Plaintiff refused.

While plaintiff's supervisor did not address the subject again, plaintiff was

shortly thereafter transferred out of internal affairs, and the investigation,

which was not then complete, was re-assigned. The trooper was charged

administratively for misuse of a State gas credit card.

      The second "whistleblowing" occurred in 2006, following plaintiff's

transfer to the solid/hazardous waste unit, as assistant unit head. When he was

transferred, a major told plaintiff the unit was "messed up," and he wanted


                                                                           A-1988-18T4
                                         5
plaintiff to straighten things out, and that doing so successfully would likely

result in a promotion. Plaintiff claimed he tried to do so, establishing new

protocols to address a backlog of investigations, but claimed he had little

authority over the civilian investigators in the unit, several of whom were

retired members of the State Police, who would come and go as they pleased.

He complained about the unit's inadequate staffing and mismanagement to

officers in the compliance unit, but declined to put his complaint in writing.

      He finally did so two years later, long after his transfer to the electronic

surveillance unit and the opening of three internal investigations targeting him,

one in connection with a habitual tardiness complaint by a civilian subordinate

in the solid/hazardous waste unit, another arising out of an anonymous

complaint about him being habitually late to work while working in the unit,

and the third for culpable inefficient supervision, stemming from his interview

in connection with the sexual harassment complaint in which he claimed one

of his subordinates was habitually late for work. Although plaintiff believes

that all three investigations were initiated in retaliation for his complaint about

mismanagement of the unit, he admits he has no evidence for that claim,

including no evidence that the captain who initiated the investigation for




                                                                           A-1988-18T4
                                         6
culpable inefficiency knew about his complaint about the inadequate staffing

and mismanagement of the solid/hazardous waste unit.

      We see no error in the trial court's finding that plaintiff's complaint, filed

in August 2010, while timely as to his suspension in August 2009, was

untimely as to any claims of retaliation in 2005, 2006 and 2008. CEPA has a

one-year statute of limitations. N.J.S.A. 34:19-5. "[F]or limitations purposes,

a 'discrete retaliatory or discriminatory act occur[s] on the day that it

"happen[s]."'" Roa v. Roa, 200 N.J. 555, 567 (2010) (quoting Nat'l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 110 (2002)).

      The trial court was correct to reject plaintiff's claim "that a series of

discrete acts can constitute a continuing violation," as that is not the law.

Certainly, "'[r]etaliation,' as defined by CEPA, need not be a single discrete

action." Green v. Jersey City Bd. of Educ., 177 N.J. 434, 448 (2003). Under

the continuing violation doctrine, it can instead be "many separate but

relatively minor instances of behavior directed against an employee that may

not be actionable individually but that combine to make up a pattern of

retaliatory conduct." Ibid. But as Justice Long explained in Roa, "[w]hat the

doctrine does not permit is the aggregation of discrete discriminatory acts for




                                                                            A-1988-18T4
                                         7
the purpose of reviving an untimely act of discrimination that the victim knew

or should have known was actionable." 200 N.J. at 569.

      Accordingly, Judge Marbrey was correct to find that the various

transfers plaintiff complained of and defendant's failure to promote him were

all time-barred discrete acts that could not be salvaged by resort to the

continuing violation doctrine, see Shepherd, 174 N.J. at 19 (recognizing

termination, failure to promote, transfer, or refusal to hire as examples of

discrete acts actionable on the day they occur), and the remainder of his

retaliation claims, such as the different investigations, a harassing anonymous

phone call, and advice from a superior officer to think about the effect a

complaint could have on his career, and that of his son, a new trooper, did not

demonstrate a pattern when viewed cumulatively, see Bolinger v. Bell

Atlantic, 330 N.J. Super. 300, 307 (App. Div. 2000) (noting a continuing

violation must be "more than the occurrence of isolated or sporadic acts of

intentional discrimination") (quoting Harel v. Rutgers State Univ., 5 F. Supp.
2d 246, 261 (D.N.J. 1998)).

      Turning to the claim that was actionable, plaintiff's suspension, the judge

was also correct to find that plaintiff failed to establish a prima facie case of

retaliation based on that discrete act. A plaintiff's prima facie case under


                                                                            A-1988-18T4
                                         8
N.J.S.A. 34:19-3c, consists of demonstrating: (1) that he had a reasonable

belief that his "employer's conduct was violating either a law, rule, or

regulation promulgated pursuant to law, or a clear mandate of public policy";

(2) he engaged in "whistle-blowing" activity; (3) an adverse employment

action was taken against him; and (4) "a causal connection exists between the

whistle-blowing activity and the adverse employment action." Dzwonar v.

McDevitt, 177 N.J. 451, 462 (2003). Judge Marbrey found plaintiff's claim

foundered on the fourth prong, demonstrating a causal connection between

plaintiff's whistleblowing and his suspension.

      Specifically, the judge found plaintiff could not establish any connection

between his refusal to alter a report at the request of a supervisor when he was

an investigator in internal affairs in 2005 or his 2006 or 2008 complaints about

understaffing and mismanagement in the solid/hazardous waste unit and his

suspension for working full-time as an investigator for GEICO while a sworn

member of the State Police in 2009. Plaintiff does not dispute that he became

employed by GEICO in January 2008, that a State Police standard operating

procedure prohibited outside employment without prior approval, that he never

asked for approval, and, indeed, believed that a request to work at GEICO, had

he asked, would have been denied.


                                                                           A-1988-18T4
                                        9
      Plaintiff also admitted that his supervisors at the State Police were

required to report his employment by GEICO to internal affairs on learning of

it, and that an internal investigation would have been opened into his conduct.

Although plaintiff believed the captain who reported his dual employment did

so in retaliation for plaintiff's whistleblower complaint about the

solid/hazardous waste unit, he produced no evidence that the captain was even

aware of his prior complaints.

      Plaintiff admitted using his troop car to take care of work for GEICO , as

well as receiving phone calls regarding his work for the company while on the

clock for the State Police. Finally, plaintiff admitted that he lied to a lower

ranked member of the State Police to obtain a confidential State Police

investigative report involving two juveniles in connection with a GEICO

claim, which he had been asked by GEICO to obtain. He also admitted he

faxed the unredacted report to a GEICO claims examiner, who had been unable

to obtain the report from the State Police herself.

      Plaintiff's suspension occurred more than four years after his refusal to

alter a report while an investigator in internal affairs, almost three years after

his initial oral complaint about the solid/hazardous waste unit and nearly ten

months after he reduced that complaint to writing. Given that the timing of


                                                                           A-1988-18T4
                                        10
plaintiff's complaints and his suspension was not "unusually suggestive," it

was incumbent on him to produce other evidence to establish the causal link.

See Young v. Hobart W. Grp., 385 N.J. Super. 448, 467 (App. Div. 2005).

Plaintiff's failure to put forth any competent evidence linking his whistle-

blowing to his suspension for working full-time as an investigator for GEICO

while working and being paid for full-time work as a New Jersey State

Trooper was fatal to his retaliation claim. Further, no reasonable jury could

find on this record that plaintiff's suspension for that dual employment was a

pretext for retaliation. See Donofry v. Autotote Sys., Inc., 350 N.J. Super.
276, 292 (App. Div. 2001) (explaining how proof of pretext can, in

conjunction with plaintiff's prima facie case, prove the required causal

connection).

      Because we are satisfied that summary judgment was appropriately

entered based on Judge Marbrey's analysis rejecting application of the

continuing violation doctrine on the undisputed facts and plaintiff's failure to

establish the fourth prong of his prima facie case, we need not consider

defendant's claim that plaintiff's proofs also failed the first prong because he

could not identify any law, rule, regulation or clear mandate of public policy

that he could reasonably believe was violated by inadequate staffing and


                                                                           A-1988-18T4
                                       11
mismanagement of the solid/hazardous waste unit. See Schechter v. N.J. Dep't

of Law & Pub. Safety, Div. of Gaming Enf't, 327 N.J. Super. 428, 435 (App.

Div. 2000); Young v. Schering Corp., 275 N.J. Super. 221, 237 (App. Div.

1994).

     Affirmed.




                                                                    A-1988-18T4
                                    12